UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7899


SAMUEL WILLIAMS,

                    Plaintiff - Appellant,

             v.

RICKY FOXWELL, Warden of ECI; ROBERT TROXELL, CDM,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:18-cv-02267-ELH; 1:18-cv-01507-ELH)


Submitted: May 20, 2021                                           Decided: May 25, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel Williams seeks to appeal the district court’s order granting Defendants’

motion for summary judgment and denying relief on Williams’ 42 U.S.C. § 1983

complaint. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on May 14, 2019. Williams filed the notice of

appeal on December 23, 2020, * beyond both the expiration of the appeal period and the

expiration of the 180-day period following entry of the order in which the district court

could have reopened the appeal period under Rule 4(a)(6). Because Williams failed to file

a timely notice of appeal or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.




       *
         For the purpose of this appeal, we assume that the postmark date appearing on the
envelope containing the notice of appeal, is the earliest date Williams could have delivered
the notice to prison officials for mailing to the court. Fed. R. App. P. 4(c)(1); Houston v.
Lack, 487 U.S. 266, 276 (1988).

                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3